UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1996


JANICE LAWYER; REBECCA THOMAS; MELISSA SPENCER; NAKIA
PURNELL; VALERIE PARKER; TALISA MOORE; CHERYL MOODY; MABLE
JONES; ELLA HARDY; JOYCE GODFREY; LANGO FLANAGAN; CHRISTINA
EASON; CAROL VOTZKE; ELLEN DENSMORE; BEATRICE DABNEY;
MICHELE CHANEY-WARD; SALIE BARKLEY; MERCI ARMAH; TRACY
ANDERSON-BAILEY; TERRI ANDERSON; TANZY B. BROWN; CHARMAINE
SMITH; AMELIA PITTMAN; ELVETER ADAMS; TONI COBBS; TARA
O'ROURKE; REBECCA ANN DUNN; KEVIN THOMPSON; TAMMY TERRY;
HELEN MILLER,

                Plaintiffs – Appellants,

          v.

VERIZON COMMUNICATIONS, INCORPORATED; VERIZON MARYLAND,
INCORPORATED; VERIZON WASHINGTON, DC, INCORPORATED; VERIZON
VIRGINIA, INCORPORATED; VERIZON WEST VIRGINIA, INCORPORATED;
VERIZON   SERVICES  CORPORATION;   VERIZON  ADVANCED   DATA,
INCORPORATED; VERIZON AVENUE CORPORATION; VERIZON CORPORATE
SERVICES CORPORATION,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cv-01287-RWT)


Submitted:   May 12, 2011                     Decided:   May 27, 2011


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Hermina, George Hermina, HERMINA LAW GROUP, Laurel,
Maryland, for Appellants.   M. Carter DeLorme, Kye D. Pawlenko,
JONES DAY, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Plaintiffs appeal the district court’s order granting

Defendants’    Fed.   R.    Civ.      P.   12(b)(6)   motion      to   dismiss

Plaintiffs’ state law and Fair Labor Standards Act, 29 U.S.C.A.

§§ 201-219 (West 1998 & Supp. 2010) claims.              We have reviewed

the record and find no reversible error.           Accordingly, we affirm

the district court’s order.            See Lawyer v. Verizon Commc’ns,

Inc., No. 8:10-cv-01287-RWT (D. Md. July 28, 2010).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials   before   the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                       3